DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to an amendment dated  August 31, 2021.  Claims 1-3, 6 are amended.  Claim 21 is newly added. Claims 1-21 are pending.  All pending claims are examined.

Response to Arguments
101 and  Art Rejection
101 Rejection Analysis
The 101 rejection is withdrawn and the arguments are moot. 
Art Rejection 
In light of Amendments to claims, Examiner has introduced a new reference, Hawthorne, USP Pub. 20030130955 that discloses the amendments and therefore renders the arguments moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Drozd, USP Pub. No. 20120226565 in view of Hawthorne, USP Pub. No. 20030130955.
As to claim 1, Drozd discloses A method for processing a payment made by a payment card, by a first computer system including one or more computers, comprising:
receiving, by a computer of the first computer system, from a device associated with a requestor, a request for a security code for at least one payment which is associated with the requestor (Drozd, Abstract, paras. 0017-0019; claim 7; see also paras. 0009-0010)
a computer of the first computer system responding to the request for the security code by authenticating the requestor, and, allowing the requestor to perform transactions using the at least one payment card, the authenticating the requestor including: accepting a first identifier for the device, and, accepting a second identifier associated with the requestor(Drozd, Abstract, paras. 0017-0019; claim 7; see also paras. 0009-0010).
Drozd discloses upon the authenticating the requestor being successful (Drozd, paras. 0009-0010) but does not directly disclose but Hawthorne discloses receiving, from a device associated with a requestor, a request for a security code for at least one payment card assigned a unique token and which is associated with the requestor (Hawthorne, paras. 0019-0022; see also para. 0053);
Hawthorne, paras. 0019-0022; see also para. 0053););
opening a session for the generated security code, the session open for a time period in which the generated security code is valid (Hawthorne, paras. 0019-0022; see also para. 0053); and,
	providing the generated security code to the requestor(Hawthorne, paras. 0019-0022; see also para. 0053).
It would have been obvious to one skilled in the art as of the time of the invention to modify Drozd with Hawthorne because it offers an improvement in the authentication process in a seamless fashion that is efficient and secure and does not require an overhaul of existing infrastructure. The generation of alternative account numbers offers an additional layer of security that protects the cardholder’s information.
As to claim 2, Drozd does not directly disclose but Hawthorne discloses the method of claim 1, additionally comprising:
a computer of second computer system;
receiving transaction data for a transaction using the at least one payment card, the transaction data including payment card information and a security code for the at least one payment card (Hawthorne, paras.0013, 0014, 0019-0022; see also para. 0053);
determining whether the payment card information corresponds to a payment card assigned to a unique token (Hawthorne, paras. 0019-0022; see also para. 0053); and, if there is a correspondence, verifying the transaction for the at least one payment card, by comparing the received security code for the at least one payment card against the generated security code for the at least one payment card, provided the session for the generated security code is open (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 3, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, additionally comprising: assigning a unique token to the at least one payment card when the at least one payment card is issued (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 4 Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein the second identifier includes at least one of a personal identification number (PIN) or a fingerprint (Hawthorne, paras. 0013-0014, 0019-0022; see also para. 0053 – see rationale for combination in claim 1)
As to claim 5, Drozd discloses the method of claim 4, wherein the device includes a smartphone, a mobile computer, a mobile device, or a device suitable for running a client application (Drozd, paras. 0018-0019).
As to claim 6, Drozd discloses the method of claim 5, wherein the first identifier is a unique secret identifier associated with a device, and where a list of trusted devices is associated with each requestor(Drozd, Abstract, paras. 0017-0019; claim 7; see also paras. 0009-0010)
As to claim 7, Drozd discloses the method of claim 5, wherein, should the first identifier represent a device which is not currently a trusted device for the requestor, triggering a process of establishing trust in a new device to render the new device as Drozd, Abstract, paras. 0017-0019; claim 7; see also paras. 0009-0010)
As to claim 8, Drozd does not directly disclose but Hawthorne discloses The method of claim 2, wherein the generated security code includes at least one of a card verification value (CVV) or a card verification code (CVC) (Hawthorne, para.0014; see also paras. 0019-0022; see also para. 0053– see rationale for combination in claim 1) .
As to claim 9, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein the at least one payment card includes one payment card (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 10, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein the at least one payment card includes a plurality of payment cards (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 11, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein should the session not be open for the generated security code, the transaction is not verified(Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 12, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein the time period for the session includes at least one of: (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1).
As to claim 13, Drozd does not directly disclose but Hawthorne discloses the method of claim 2, wherein the payment associated with the payment card includes a card not present payment (Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1)
As to claims 14-20 contain limitations similar to claims 1-13 and are rejected in like manner.
As to claim 21 (New), Drozd does not directly disclose but Hawthorne discloses the method of claim 1, additionally comprising: receiving, by a computer of the first computer system, from the requestor, an indicator that the security code is to be kept alive for a requestor designated time period(Hawthorne, paras. 0019-0022; see also para. 0053 – see rationale for combination in claim 1) 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696